Citation Nr: 1518806	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder (claimed as depression, anxiety, and posttraumatic stress disorder (PTSD)), and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the October 2010 rating decision, the RO declined to reopen the service connection claim for PTSD, and in its March 2012 decision, the RO declined to reopen the service connection claim for depression/anxiety.  

The Board notes that the Veteran has variously characterized his mental health condition for which he seeks service connection.  He has claimed depression, anxiety, and PTSD.  The RO separately adjudicated the claims to reopen for depression and anxiety and PTSD.  The Board finds, however, that the issue is best characterized generally, as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; the claim to reopen PTSD was denied in a September 2005 rating decision.   

2.  In an unappealed October 2007 rating decision, the RO denied service connection for anxiety and depression.  

3.  Evidence received since the September 2005 and October 2007 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder (previously characterized as entitlement to service connection for PTSD, anxiety, and depression); such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

Evidence received since the September 2005 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD, and since the October 2007 rating decision in relation to the Veteran's claim for entitlement to service connection for depression and anxiety, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for anxiety, depression, and PTSD.  

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for anxiety, depression, and PTSD-now characterized as entitlement to service connection for an acquired psychiatric disorder.

Service connection for PTSD was originally denied in an October 1994 rating decision.  The basis for the denial was that there was no current diagnosis of PTSD.  The Veteran attempted to reopen his PTSD claim, which was denied in a September 2005 rating decision.  Service connection for anxiety and depression was denied in an October 2007 rating decision.  The basis for this denial was that there was no clinical evidence showing a link between any current psychiatric disorder and his military service.  

Since the September 2005 and October 2007 rating decisions, the Veteran has submitted numerous pieces of evidence and argument.  This evidence includes an August 2010 private opinion indicating that the Veteran has PTSD related to his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for anxiety, depression, and PTSD.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder (anxiety, depression, and PTSD), is reopened.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

In August 2010, the Veteran submitted a private opinion finding that the Veteran has PTSD related to service.  This opinion, however, does not include a detailed discussion of the DSM-V as required by 38 C.F.R. § 4.130 for a PTSD determination.  

The Veteran was afforded a VA psychiatric examination in August 2011, during which the examiner found that the Veteran had symptoms of PTSD, but "subthreshold" for a PTSD diagnosis.  Although the examiner noted the Veteran's history of a major depressive disorder diagnosis, he did not provide an opinion as to whether the Veteran had any other acquired psychiatric disorders related to service.  

During a February 2012 VA psychiatric examination, the Veteran was diagnosed as having major depressive disorder, seasonal affective specifier.  The examiner only provided a diagnosis as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  

The Board finds that the two VA examinations and the private opinion are all inadequate for purposes of determining the etiology of the Veteran's acquired psychiatric disorder.  As such, a remand is required for a new examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for his claim for service connection for an acquired psychiatric disorder, including PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD/acquired psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disorders and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V. 

The examiner is asked to specifically determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD. 

Then, for each acquired psychiatric disorder present, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder had its onset in service, or is otherwise related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Perform any additional development deemed necessary. 

4.  Then, readjudicate the claim.  If any of the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


